Rush President.
It is extremely clear, that there was a consideration in this case, for the promise; because the defendant had, in fact, derived a very important benefit and advantage at-the expense and labour of the plaintiff. When the interest of a man is promoted, though not at his request, and he deliberately after engages to pay for it, the law very properly says, he shall fulfil his promise. If two men bind themselves in behalf of a third, and one of them, to avoid an arrest, should pay the whole money, the other, in case of an actual promise, would be liable to pay his proportion. The old rule, that an action will not lie, where the consideration is past, has received a rational explanation from the liberal ideas that actuate modern courts of justice. Though the service has been rendered prior to the promise, yet if the party be under either a legal or moral obligation to pay, the promise will bind him. Where a bastard child was put to nurse by the uncle of the mother, it was held that a promise subsequently made by the father to pay for its support, was binding. An apothecary attended a pauper, but not at the *593request of the overseers of the poor. A promise subsequently made by them to pay the apothecary, was held binding. In the one case, the promise was founded on a prior moral obligation; in the latter, on a prior legal obligation.
"I cannot think it material in this case, to inquire whether Greeves intended to confer a benefit on the defendant, when he went to Baltimore.. The fact is, he has done it. Nor is it material, whether he informed him of his intent, prior to his conferring the benefit. If moral obligation depended always upon the purity of motive in the benefactor, I fear there would be but little moral obligation left in the world. That Greeves’s conduct in bringing up Sterling, was a disinterested act, is not asserted. But where a man equally promotes his own interest, and the interest of another, though the person benefited may not be under any tie of gratitude, yet surely he is under the obligations of moral honesty, to pay his share of the expense, incurred for the joint advantage and benefit of both. And if he promise, he ought to pay accordingly.
The case of Cooper v. Martin, 4 East 76., was not cited at the bar, and is a strong case in support of the present action. It was a suit against a child for his maintenance and education, by a stepfather, founded on a promise to pay, after the defendant became of age. The court was of opinion that the stepfather was not obliged to maintain the child; and that maintaining the child was a good consideration for a promise when it is of age, to repay the expense of such maintenance. Lord Ellenborough says, “ the plaintiff having done u an act for the defendant in his infancy, it is a good consi- “ deration for his promise, after he came of age. In such a u case the law will imply a request, (by the defendant) and u the fact of the promise has been found by the jury.” Justice Lazvrence says, “ the plaintiff having conferred the bene- “ fit, without any obligation, it is a good consideration for the “ promise by the defendant after he came of age.”
We would remark, that what were the motives of the stepfather, seems never to have been thought of. Whether his conduct in maintaining the child, sprang 1’rom affection and complaisance to the mother, or from thoughtless generosity; whether it was the effect of disinterested virtue, or of a liter*594cenary and selfish spirit, seeking ultimately its own gain, are not hinted at in the case. The fact is, he had conferred a benefit, and the court looked no farther than to the benefit conferred by the plaintiff, and to the morality and honesty of the promise on the part of the defendant.
'W'e are of opinion, a new trial ought not to be granted.
New trial refused.